

114 HRES 846 IH: Calling on Congress to enact a new preclearance formula for the Voting Rights Act and condemning voter suppression laws enacted by States and political subdivisions.
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 846IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2016Ms. Norton submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling on Congress to enact a new preclearance formula for the Voting Rights Act and condemning
			 voter suppression laws enacted by States and political subdivisions.
	
 Whereas the ratification of the 15th Amendment in 1870 affirms that voting rights cannot be denied to citizens on the basis of race;
 Whereas post-Reconstruction Jim Crow laws severely restricted minorities’ voting rights, particularly those of African-Americans;
 Whereas the Voting Rights Act of 1965 contributed to a significant increase in voter registration and participation by African-Americans and other minorities;
 Whereas the Supreme Court’s 2013 decision in Shelby County v. Holder struck down section 4(b) of the Voting Rights Act, the coverage provision of the law that identified States and political subdivisions with a chronic history of passing restrictive voting laws;
 Whereas the Shelby County decision effectively immobilized section 5 of the Voting Rights Act of 1965, which allowed the Department of Justice and Federal courts to preclear any proposed changes to voting rules, allowing a preemptive strike of unjust and discriminatory voting laws in the regions identified by section 4(b);
 Whereas the absence of this preclearance requirement has allowed for voter suppression laws to proliferate by permitting States and political subdivisions to pass restrictive voting laws without Federal preclearance determining if the laws are racially discriminatory;
 Whereas 15 States will implement new voting restrictions such as burdensome government-issued photo identification requirements and reduced early voting hours for the 2016 general election for the first time;
 Whereas more than 21 million Americans lack government-issued photo identification and a disproportionate number of those Americans are low-income, elderly, or people of color;
 Whereas African-Americans are between 108 percent and 305 percent, and Latinos are between 58 percent and 195 percent, more likely than Whites to lack acceptable identification required to vote;
 Whereas 10,800 eligible Latino voters in Alabama, 4,700 eligible Latino voters in Mississippi, 45,600 eligible Latino voters in Virginia, and many eligible Latino voters elsewhere will find it more difficult to vote in 2016 than in 2012 due to voter identification laws;
 Whereas since the Shelby County decision, four States (Nebraska, North Carolina, Ohio, and Wisconsin) have reduced early voting access;
 Whereas restricting early voting disproportionately affects low-income citizens, people of color, and the elderly, who often rely on flexible, early voting periods;
 Whereas since the Shelby County decision, four States (Alabama, Georgia, Kansas, and Tennessee) have passed laws requiring voters to provide proof of citizenship to vote;
 Whereas many voting-eligible, low-income Latino voters are naturalized United States citizens who lack proof of citizenship and cannot afford a Certificate of Citizenship or a Replacement Certificate of Naturalization, which cost $600 and $345, respectively;
 Whereas since the Shelby County decision, two States (Virginia and Wisconsin) have imposed more stringent requirements on nongovernmental organizations that help to register and engage citizens in voter participation;
 Whereas restricting nongovernmental voter participation organizations directly affects low-income citizens, people of color, and the elderly, as these organizations are particularly likely to reach and engage these populations;
 Whereas since the Shelby County decision, five States (Arizona, Arkansas, New Jersey, Texas, and Utah) have passed laws making it more difficult to vote by absentee ballot;
 Whereas reducing absentee voting disproportionately affects low-income minority voters, who are more likely than other citizens to have inflexible work- and childcare-related schedules;
 Whereas since the Shelby County decision, three States (Florida, Iowa, and South Dakota) have maintained voter laws denying returning citizens or former felons the right to vote;
 Whereas in addition to State-level voter suppression laws, political subdivisions have also passed new laws that suppress minority voters, including reducing the number of polling places and offering insufficient language-assistance for non-English-speaking voters;
 Whereas reducing the number of polling places disproportionately affects minority communities; for example, in Maricopa County, Arizona, a county that is 30-percent Latino, election officials reduced the number of polling places to one polling place for every 21,000 voters, compared to one polling place for every 2,500 voters in the rest of the State for the 2016 primary;
 Whereas insufficient language assistance at polling places could possibly threaten eligible Latino voters in the 2016 election, as local jurisdictions in Florida and Texas have limited language-assistance programs;
 Whereas in the last month, courts have struck down restrictive voting laws in four States (Texas, North Carolina, Wisconsin, and Ohio), demonstrating the discriminatory nature of voting restrictions that have proliferated post-Shelby County;
 Whereas had a preclearance formula been in effect, the Department of Justice and Federal courts would have been able to prevent discriminatory voter suppression laws from being passed; and
 Whereas many unjust voter laws that were passed or went into effect after the Shelby County decision threaten to affect a significant number of minority voters on election day, November 8, 2016: Now, therefore, be it
	
 That the House of Representatives— (1)calls on Congress to enact a new preclearance formula for the Voting Rights Act of 1965, based on the Voting Rights Amendment Act (H.R. 3899, One Hundred Thirteenth Congress) and the Voting Rights Advancement Act (H.R. 2876, One Hundred Fourteenth Congress); and
 (2)condemns the use by States and political subdivisions of the voter suppression laws and techniques described in the preamble of this resolution.
			